DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed March 31, 2021 is acknowledged and has been entered.  Claims 10-14, 28, 33, 34, 39, 40, and 46 have been canceled.   Claims 1-5, 8, 9, 29-31, 35-38, and 41-45 have been amended.  Claims 1-9, 15-27, 29-32, 35-38, 41-45, and 47-50 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	 Claims 1-9, 15-27, 29-32, 35-38, 41-45, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al (WO 2012/078482, issue date 14 June 2012, filing date 5 December 2011 or PGPub 2013/0273098), Lee et al (PGPub 2016/0136256 publication date May 19, 2016), in view of Khandke et al (PGPub 2013/0259896 publication date October 3, 2013).   
The claim 1 is drawn to a formulation comprising:
(i)	one or more polysaccharide-protein conjugates;

(iii) 	alkali or alkaline salts (magnesium chloride, calcium chloride, potassium chloride, sodium chloride)
(iv)	surfactant (polysorbate 20 or polysorbate 80)
(v)	sugar (trehalose, sucrose, raffinose)
(vi)	bulking agent (mannitol, glycine, lactose)
(vii)	polymer (CMC, HPMC, methyl cellulose, PG) and 
(viii)	aluminum adjuvant

Blue et al (WO 2012/078482) disclose that… “Abstract: The present invention provides novel formulations which mitigate agitation- induced aggregation of immunogenic compositions particularly those having polysaccharide-protein conjugates. Specifically, the novel formulations comprise a poloxamer within a molecular weight range of 1100 to 17,400, which provides significant advantages over previously used surfactants including polysorbate 80. In one embodiment, the present invention provides a multivalent immunogenic composition having 15 distinct polysaccharide-protein conjugates and a poloxamer. Each conjugate consists of a capsular polysaccharide prepared from a different serotype of Streptococcus pneumoniae (1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23F or 33F) conjugated to a carrier protein, preferably CRM197.”
	Blue et al discloses (i) one or more polysaccharide-protein conjugates (see page 1 lines 33-35) wherein the protein is CRM197 (see page 2 lines 26-31); (ii) a pH buffered saline solution having a pH in the range from 5.0 to 8 (see page 1 lines 33-35) wherein the pH is in the range 5.2 to 7.5 or 5.8 to 7.0 (see page 2 lines 16-21) wherein the buffer can be phosphate, succinate, E. coli LT (page 2 lines 26-31).  Blue et al disclose that the polysaccharide-protein conjugate formulation is a 15-S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to CRM197 (page 3; page 10 to page 12).  Blue et al disclose that for the 15 valent vaccine (PCV-15) each dose is formulated to contain 2 pg per 0.5 mL of each saccharide (i.e. 4 pg/mL) except for 6B saccharide at 4 pg/0.5 mL (8 pg/mL) and the carrier protein is about 32 pg/0.5mL (about 64 pg/mL) and further comprises 20 mM L-histidine, 150 mM sodium chloride, 250 µg/mL aluminum phosphate (APA) which corresponds to 0.250 mg/ML, pH 5.8 (page 15).    Blue et al disclose that the coupling of the polysaccharide to the conjugate can be by reductive animation (page 13 line 25 to page 14).   Blue disclose bulking agents (i.e. mannitol, page 7 line 10).   Blue discloses a formulation comprising PG or PEG (page 16 lines 1-3).
Blue et al does not teach the claimed polymers (CMC, HPMC, MC, PG, see claim 1).  However, Lee et al teaches “[0106] Viscosity of the compositions can be maintained at the selected level using a pharmaceutically acceptable thickening agent. Methylcellulose is preferred because it is readily and economically available and is easy to work with. Other suitable thickening agents include, for example, xanthan gum, carboxymethyl cellulose, hydroxypropyl cellulose, carbomer, and the like. The preferred concentration of the thickener can depend upon the agent selected. The important point is to use an amount that can achieve the selected viscosity. Viscous compositions are normally prepared from solutions by the addition of such thickening agents.”  Lee et al teaches the use of polyethylene glycol as a component in formulation also comprising a polysaccharide-protein conjugate (paragraph 109).

carboxymethyl cellulose or hydroxypropyl cellulose (i.e. polymers) in the process for making the claimed formulation comprising polysaccharide-protein conjugates as taught by Lee et al in addition to the other components recited in claim 1 for example, thus resulting in the instant invention with a reasonable expectation of success.   Lee et al teaches that 
[0103] The conjugate vaccines are preferably provided as liquid suspensions or as freeze-dried products. Suitable liquid preparations include, e.g., isotonic aqueous solutions, suspensions, emulsions, or viscous compositions that are buffered to a selected pH. Transdermal preparations include lotions, gels, sprays, ointments or other suitable techniques. If nasal or respiratory (mucosal) administration is desired (e.g., aerosol inhalation or insufflation), compositions can be in a form and dispensed by a squeeze spray dispenser, pump dispenser or aerosol dispenser. Aerosols are usually under pressure by means of a hydrocarbon. Pump dispensers can preferably dispense a metered dose or a dose having a particular particle size, as discussed below.   [0104] When in the form of solutions, suspensions and gels, formulations of the conjugate can typically contain a major amount of water (preferably purified water) in addition to the active ingredient. Minor amounts of other ingredients such as pH adjusters, emulsifiers, dispersing agents, buffering agents, preservatives, wetting agents, jelling agents, colors, and the like can also be present.    [0105] The compositions are preferably isotonic with the blood or other body fluid of the recipient. The isotonicity of the compositions can be attained using sodium tartrate, propylene glycol or other inorganic or organic solutes. Sodium chloride is particularly preferred. Buffering agents can be 
Khandke et al teaches that it is known in the art to utilize a bulking agent including sugars in a composition comprising a polysaccharide conjugated to a carrier protein [see Paras. 0010, 0213, and 0214). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blue et al with the teaching of Khandke et al, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable total concentration of sugar and bulking agent being about 50-400 mg/ml, and the bulking agent to sugar ratio is greater than or equal to 1, involves only routine skill in the art, for the purpose of providing the formulation with an effective amount of sugar and bulking agent, and thereby facilitate visualization of the drug or 
Khandke et al teaches that it is known in the art to utilize a bulking agent including sugars in a composition comprising a polysaccharide conjugated to a carrier protein [see Paras. 0010, 0213, and 0214). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blue et al with the teaching of Khandke et al, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable total concentration of sugar and bulking agent being about 50-150 mg/ml, and the bulking agent to sugar ratio is 2:1, involves only routine skill in the art, for the purpose of providing the formulation with an effective amount of sugar and bulking agent, and thereby facilitate visualization of the drug or polysaccharide-protein conjugate during lyophilization [Khandke et al, Paras. 0010, 0213, and 0214],
Khandke et al teaches that it is known in the art to utilize Polysorbate 20 as a surfactant in a composition including a polysaccharide conjugated with a carrier protein [see Paras. 0010, 00221, and 0222], It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blue with the teaching of Khandke, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable pg/ml, and mg/ml ranges in the formulation involves only routine skill in the art, for the purpose of controlling the viscosity of the formulation, and thereby form a desired a 15-valent pneumococcal conjugate (15vPnC) conjugate immunogenic composition [Khandke et al,  Paras. 0010, 00221, and 0222].

immunogenic composition or vaccine [Khandke et al, Paras. 0010, 00221, and 0222, and Lee et al, Paras. 0002, and 0106].
As previously stated, the various specific concentrations of the formulation components recited in the instant claims, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  The general conditions of the concentration of each component is taught by the prior art and it would not have been inventive to discover the optimum or workable ranges by routine 
experimentation.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” [W]here the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of  scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyure-thanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” See. MPEP 2144.05.  The claimed invention is prima facie obvious in view of the combined teachings of Blue et al in view of Lee et al and Khandke et al absent any convincing evidence to the contrary.

7.	No claims are allowed.

8.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645

/Nita M. Minnifield/Primary Examiner, Art Unit 1645